Citation Nr: 0639746	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  97-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
September 1976.  His period of service from December 1969 to 
August 1972 is honorable.  However, his service from August 
1972 to September 1976 is considered dishonorable, and VA 
benefits cannot be granted based on disease or injury 
incurred during that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In a September 2004 decision, 
the Board upheld the RO's denial of service connection for 
PTSD.  The veteran thereafter appealed such decision to the 
Court of Appeals for Veterans Claims (Court) and in May 2006, 
the Court granted the veteran's and Secretary of VA's (the 
parties) joint motion to remand.  Such joint motion directed 
the Board to order further development in an effort to verify 
the veteran's claimed in-service stressor.  Therefore, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in February 2004; a transcript of the hearing is 
associated with the claims file.

The Board notes that the veteran's attorney submitted 
materials from the National Archives Records Administration 
directly to the Board in November 2006.  In connection with 
the submission of such documents, he waived initial RO 
consideration.  Therefore, the Board may properly consider 
such evidence.  See 38 C.F.R. § 20.1304 (2006).


REMAND

The record reflects that the veteran's primary claimed 
stressor is the October 1971 death of a Captain Privitar.  
Specifically, he contends that he met Captain Privitar the 
day he died when he picked him up at the helipad and took him 
to his quarters.  That night, the Captain's barracks were 
blown up by an upset servicemember and Captain Privitar was 
killed.  The veteran states that, while he did not witness 
the death of Captain Privitar, he saw the Captain's bunk with 
a pool of blood when he looked through a window the next 
morning.  He claims that he has PTSD as a result of such in-
service stressor and, therefore, service connection is 
warranted for such disability.

In the parties' May 2006 motion for joint remand, it was 
determined that VA did not make a request to the service 
department to attempt to corroborate the veteran's testimony 
concerning the death of Captain Privitar.  As such, the 
parties agreed that a remand was necessary for the Board to 
order that the service department be contacted in an effort 
to obtain any reports that would verify the circumstances 
under which Captain Privitar died and any reports that could 
show that the veteran witnessed the aftermath of the 
assassination.  Also, while on remand, the parties agree that 
the veteran should be invited to submit buddy statements that 
could corroborate his claim and that, if VA is unable to 
obtain evidence after making reasonable efforts, the veteran 
should be notified that such is unattainable and be provided 
with a brief explanation of the efforts to obtain the 
evidence and a description of any further action that VA will 
take with respect to the claim.

In November 2006, after the Court issued the order granting 
the parties' joint motion, the veteran's attorney submitted 
materials from the National Archives Records Administration.  
A Serious Incident Report Worksheet reflects that Captain 
Privitar, who was assigned to the 41st Signal Battalion, 
First Signal Brigade, was killed on October 20, 1971, when an 
M-18 claymore mine was detonated by a person unknown at the 
base of a water tower near Building #D-464, 41st Signal 
Battalion area, Vung Chua Mountain, QNH.  Also submitted was 
a casualty record for Captain Privitar that reflects that he 
died in the Phu Yen province of South Vietnam on October 20, 
1971.  Operational Report-Lessons Learned of Headquarters 1st 
Signal Brigade for the period ending April 30, 1972, is also 
of record and, while the veteran's attorney claims that such 
that demonstrates that the unit was stationed on Vung Chua 
Mountain at the time of Captain Privitar's death, the Board 
finds that such has already been established by the Serious 
Incident Report Worksheet.  Moreover, the Operational Report-
Lessons Learned do not specifically indicate what time period 
is covered by it.  The veteran's attorney further argues that 
photographs submitted by the veteran demonstrate that he was 
at Vung Chua Mountain; however, such do not show the veteran 
or indicate when they were taken.  Moreover, there is still 
no evidence that the veteran witnessed the aftermath of 
Captain Privitar's death.

Therefore, based on the above, the Board finds that the 
October 1971 death of Captain Privitar has been verified; 
however, there is still a lack of evidence that the veteran 
witnessed the Captain's bunk with a pool of blood.  As such, 
in accordance with the Court's order, the Board finds that a 
remand is necessary in order to verify the veteran's claimed 
in-service stressor.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) is applicable to the claim now before the 
Board.  Such provides that VA is required to provide notice 
of the VCAA to a claimant as required by 38 U.S.C.A. 
§§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  Dingess/Hartman, 19 
Vet. App. 473 (2006), is also applicable to the veteran's 
pending claim.  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As such, while on remand, the veteran 
should be provided VCAA notification consistent with 
Pelegrini and Dingess/Hartman, supra.

Accordingly, the case is REMANDED for the following action:

1.  All notification and development 
action required by the VCAA, to include 
the elements articulated by the Court in 
Pelegrini and Dingess/Hartman, supra, 
should be completed.  Such action should 
include informing the veteran of the type 
of evidence needed to support his claim of 
entitlement to service connection for 
PTSD, informing him whether he or VA is 
responsible for obtaining such evidence, 
and requesting that he submit all relevant 
evidence in his possession.  Such letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for his claim now on 
appeal.  The veteran should also be 
specifically invited to submit buddy 
statements that could corroborate his 
claim that he witnessed the aftermath of 
Captain Privitar's death.  

2.  Prepare a letter asking the 
appropriate service department or the 
United States Army and Joint Services 
Records Research Center (JSRRC) to provide 
any available information that might 
corroborate the veteran's alleged in-
service stressor of witnessing the 
aftermath of Captain Privitar's death with 
a detailed description of the alleged 
stressor identified by the veteran as well 
as copies of any service personnel records 
obtained showing service dates, duties, 
and units of assignment.  Thereafter, a 
specific determination as to whether the 
veteran's claimed stressor is sufficiently 
verified must be made.   

3.  If VA is unable to obtain evidence 
after making reasonable efforts, the 
veteran should be notified that such is 
unattainable and be provided with a brief 
explanation of the efforts to obtain the 
evidence and a description of any further 
action that VA will take with respect to 
the claim.

4.  Thereafter, if appropriate, the 
veteran should be afforded a VA 
psychiatric examination.  The stressor 
which has been determined to be 
corroborated by the evidence of record 
should be identified for the examiner and 
the examiner should be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner should confirm or 
refute whether the veteran meets the 
diagnostic criteria for PTSD and identify 
the stressor to which any current 
diagnosis of PTSD is attributed.  The 
examiner should include review of the 
claims file in offering the above-
requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


